DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on January 10, 2022.  Claims 1-10 are pending in the case.  Claims 1 and 8 are the independent claims.  
This action is non-final.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 of this application is patentably indistinct from claim 11-20 of Application No. 17/306,487. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-20 of copending Application No. 17/306,487 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant Application 
(representative claims)
Application No. 17/306,487
(representative claims)
1. A handheld electronic device comprising: 
     a processing device and memory; 
     wireless circuitry coupled to the processing device; 
     a touch-sensitive display coupled to the processing device; and 
     one or more programs stored in the memory and configured to be executed by the processing device, the one or more programs including instructions for: 
     displaying a user interface on the touch-sensitive display, wherein the user interface includes a set of menu items associated with a plurality of adaptive devices; 
     detecting a first contact on the touch-sensitive display associated with a first menu item of the set of menu items, the first menu item for selection of control of a first adaptive device of the plurality of adaptive devices; 
     in response to detecting the first contact, displaying a set of control indicia associated with control functionality of the first adaptive device; 
     detecting a second contact on the touch-sensitive display associated with a first control indicia of the set of control indicia; 
     generating an actuation command associated with the first control indicia, the actuation command corresponding to a specific action of the adaptive device; and 
     transmitting, using the wireless circuitry, the actuation command to a wireless adapter device to which is coupled the adaptive device.  

2. The handheld electronic device of claim 1, wherein the second contact is one of a hover, a tap, or a press-and-hold action on the first control indicia, and wherein the specific action is one of up, down, in, out, open, or close at least a portion of the adaptive device.  

3. The handheld electronic device of claim 1, further comprising a speaker and a vibrator, wherein the one or more programs further include instructions for generating a first confirmatory signal associated with successful detection of the second contact, wherein the first confirmatory 24Atty. Ref.: 40560.3 (L0002XD)signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface.  

4. The handheld electronic device of claim 3, wherein the one or more programs further include instructions for: 
     receiving, via the wireless circuitry, a return signal from the wireless adapter device that indicates successful execution of the actuation command; and 
     generating, responsive to receiving the return signal, a second confirmatory signal comprising audible sounds or words from the speaker, a second vibration from the vibrator, or a second visual signal via the user interface.  

5. The handheld electronic device of claim 1, wherein the actuation command for the first adaptive device is different than an actuation command for a second adaptive device of the plurality of adaptive devices.  

6. The handheld electronic device of claim 1, wherein the one or more programs further include instructions for: 
     detecting a third contact on the touch-sensitive display associated with selection of a second adaptive device; 
     displaying a second set of control indicia in the user interface associated with the second adaptive device, the second set of control indicia including a swipe region; 
     detecting a fourth contact associated with a swiping gesture within the swipe region; and 
     displaying one or more control indicia in the user interface associated with one of the first adaptive device or the second adaptive device corresponding to a location within the swipe region where the fourth contact is detected.  

7. The handheld electronic device of claim 1, further comprising a speaker and a microphone coupled to the processing device, wherein the wireless circuitry is compatible with a personal area network (PAN) technology, and wherein the one or more programs further include instructions for: 
     25Atty. Ref.: 40560.3 (L0002XD)detecting, using the PAN technology, that the handheld electronic device is within a predetermined distance of the wireless adapter device; 
     initiating, through the speaker, a voice prompt that requests whether a user desires that the adaptive device be deployed; and 
     responsive to detecting an affirmative response via the microphone, sending a second actuation command to the wireless adapter device.  

8. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a handheld electronic device having a touch-sensitive display, cause the electronic device to perform operations comprising: 
     displaying a user interface on the touch-sensitive display, wherein the user interface includes a set of menu items associated with a plurality of adaptive devices; 
     detecting a first contact on the touch-sensitive display associated with a first menu item of the set of menu items, the first menu item for selection of control of a first adaptive device of the plurality of adaptive devices; 
     in response to detecting the first contact, displaying a set of control indicia associated with control functionality of the first adaptive device; 
     detecting a second contact on the touch-sensitive display associated with a first control indicia of the set of control indicia; 
     generating an actuation command associated with the first control indicia, the actuation command corresponding to a specific action of the adaptive device; and 
     transmitting, via wireless circuitry, the actuation command to a wireless adapter device to which is coupled the adaptive device.  

9. The non-transitory computer-readable storage medium of claim 8, wherein the second contact is one of a hover, a tap, or a press-and-hold action on the first control indicia, and wherein the specific action is one of up, down, in, out, open, or close at least a portion of the adaptive device.  

10. The non-transitory computer-readable storage medium of claim 8, wherein the handheld electronic device further comprises a speaker and a vibrator, wherein the operations further comprise: 
     generating a first confirmatory signal associated with successful detection of the second contact, wherein the first confirmatory signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface; 
     receiving, via the wireless circuitry, a return signal from the wireless adapter device that indicates successful execution of the actuation command; and 
     generating, responsive to receiving the return signal, a second confirmatory signal comprising audible sounds or words from the speaker, a second vibration from the vibrator, or a second visual signal via the user interface.

11. A handheld electronic device comprising: 
     a processing device and memory; 
     wireless circuitry coupled to the processing device; 
     a touch-sensitive display coupled to the processing device; and 
     one or more programs stored in the memory and configured to be executed by the processing device, the one or more programs including instructions for: 
     displaying a user interface on the touch-sensitive display, wherein the user interface includes a set of menu items associated with a plurality of adaptive devices; 
     detecting a first contact on the touch-sensitive display associated with a first menu item of the set of menu items, the first menu item for selection of control of a first adaptive device of the plurality of adaptive devices; 
     in response to detecting the first contact, displaying a set of control indicia associated with control functionality of the first adaptive device; 
     detecting a second contact on the touch-sensitive display associated with a first control indicia of the set of control indicia; 
     generating an actuation command associated with the first control indicia, the actuation command corresponding to a specific action of the adaptive device; and 
     transmitting, using the wireless circuitry, the actuation command to a wireless adapter device to which is coupled the adaptive device.  

12. The handheld electronic device of claim 11, wherein the second contact is one of a hover, a tap, or a press-and-hold action on the first control indicia, and wherein the specific action is one of up, down, in, out, open, or close at least a portion of the adaptive device.  

13. The handheld electronic device of claim 11, further comprising a speaker and a vibrator, wherein the one or more programs further include instructions for generating a first confirmatory signal associated with successful detection of the second contact, wherein the first confirmatory signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface.  

14. The handheld electronic device of claim 13, wherein the one or more programs further include instructions for: 
     receiving, via the wireless circuitry, a return signal from the wireless adapter device that indicates successful execution of the actuation command; and 
     generating, responsive to receiving the return signal, a second confirmatory signal comprising audible sounds or words from the speaker, a second vibration from the vibrator, or a second visual signal via the user interface.  

15. The handheld electronic device of claim 11, wherein the actuation command for the first adaptive device is different than an actuation command for a second adaptive device of the plurality of adaptive devices.  

16. The handheld electronic device of claim 11, wherein the one or more programs further include instructions for: 
     detecting a third contact on the touch-sensitive display associated with selection of a second adaptive device; 
     displaying a second set of control indicia in the user interface associated with the second adaptive device, the second set of control indicia including a swipe region; 
     detecting a fourth contact associated with a swiping gesture within the swipe region; and 
     25displaying one or more control indicia in the user interface associated with one of the first adaptive device or the second adaptive device corresponding to a location within the swipe region where the fourth contact is detected.  

17. The handheld electronic device of claim 11, further comprising a speaker and a microphone coupled to the processing device, wherein the wireless circuitry is compatible with a personal area network (PAN) technology, and wherein the one or more programs further include instructions for: 
     detecting, using the PAN technology, that the handheld electronic device is within a predetermined distance of the wireless adapter device; 
     initiating, through the speaker, a voice prompt that requests whether a user desires that the adaptive device be deployed; and 
     responsive to detecting an affirmative response via the microphone, sending a second actuation command to the wireless adapter device.  

18. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a handheld electronic device having a touch-sensitive display, cause the electronic device to perform operations comprising: 
     displaying a user interface on the touch-sensitive display, wherein the user interface includes a set of menu items associated with a plurality of adaptive devices; 
     detecting a first contact on the touch-sensitive display associated with a first menu item of the set of menu items, the first menu item for selection of control of a first adaptive device of the plurality of adaptive devices; 
     in response to detecting the first contact, displaying a set of control indicia associated with control functionality of the first adaptive device; 
     detecting a second contact on the touch-sensitive display associated with a first control indicia of the set of control indicia; 
     generating an actuation command associated with the first control indicia, the actuation command corresponding to a specific action of the adaptive device; and 
     26transmitting, via wireless circuitry, the actuation command to a wireless adapter device to which is coupled the adaptive device.  

19. The non-transitory computer-readable storage medium of claim 18, wherein the second contact is one of a hover, a tap, or a press-and-hold action on the first control indicia, and wherein the specific action is one of up, down, in, out, open, or close at least a portion of the adaptive device.  

20. The non-transitory computer-readable storage medium of claim 18, wherein the handheld electronic device further comprises a speaker and a vibrator, wherein the operations further comprise: 
     generating a first confirmatory signal associated with successful detection of the second contact, wherein the first confirmatory signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface; 
     receiving, via the wireless circuitry, a return signal from the wireless adapter device that indicates successful execution of the actuation command; and 
     generating, responsive to receiving the return signal, a second confirmatory signal comprising audible sounds or words from the speaker, a second vibration from the vibrator, or a second visual signal via the user interface.




Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (US 20030073461 A1).
With respect to claims 1, 5, and 8, Sinclair teaches a handheld electronic device (e.g. paragraphs 0094-0095, Fig. 1, seated user with control unit 10 in lap for controlling a variety of items such as a door, 12, a television 14, a VCR 16, a HiFi 18, a lamp 20, a fan 22, a heater 24, curtains 26, a telephone 28, a room intercom 30, a clock 32, sockets 34, 36, room light 38 and a variety of appliances such as telephone 28, kettle 40, cooker 42, oven 44, washing machine 46, extractor fan 48, worktop sockets 50, 52, room light 54; paragraph 0102, control unit 10 as shown in Fig. 3) comprising: 
a processing device and memory (e.g. paragraph 0102, Fig. 3, control unit 10 includes central processing unit 70; paragraph 0103, central processing unit 70 includes CPU 84 connected to memory elements 92, 94, and 96); 
wireless circuitry coupled to the processing device (e.g. paragraph 0106, Fig. 3, RF processor 72 for providing information to control unit 10 and which may be transmitted to remote communications module; paragraph 0107, RF processor coupled to BIM 118, which is coupled to helical antenna 120 through which RF control signals may be transmitted and received; RF processor 72 and units 110, 112, 114, 116, and 118 form communications module 121 within control unit); 
a touch-sensitive display coupled to the processing device (e.g. paragraph 0024, touch screen display; paragraph 0104, Fig. 3, LCD screen 60); and 
one or more programs stored in the memory and configured to be executed by the processing device, the one or more programs including instructions for operations (e.g. paragraph 0032, memory means storing set of commands; paragraph 0057, microprocessor executing input signals and providing output signals, controlling display to display objects, etc.; paragraph 0067, programming set of commands into microprocessor of control unit; program of commands);
a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a handheld electronic device having a touch-sensitive display, cause the electronic device to perform the operations (e.g. paragraph 0032, memory means storing set of commands; paragraph 0057, microprocessor executing input signals and providing output signals, controlling display to display objects, etc.; paragraph 0067, programming set of commands into microprocessor of control unit; program of commands), comprising: 
displaying a user interface on the touch-sensitive display, wherein the user interface includes a set of menu items associated with a plurality of adaptive devices (e.g. paragraph 0023, displaying graphical icons of objects to be controlled; paragraph 0024, touch screen display; paragraph 0055, graphically illustrative icons corresponding to objects coupled to communications modules; paragraphs 0094-0095, describing various controllable devices; paragraph 0098, describing Fig. 2a, screen display 60 depicts plurality of icons representative of each of the appliances to be controlled, such as door 12, television 14, VCR 16, HiFi 18, lamp 20, fan 22, heater 24, curtains 26; paragraph 0099, Fig. 2b, further screen display 60 depicting further icons for telephone 28, intercom 30, further icon for door 12, pager 31, clock 32, satellite 33, socket 34, light 36; paragraph 0166, any suitable household appliance which requires to be controlled by a disabled user; i.e. the user interface includes menu items associated with various devices to be controlled by a disabled person, including a plurality of icons associated with doors to be automatically opened/closed, windows/curtains to be automatically opened/closed, lighting, fans, heaters, etc.; compare with paragraph 0029 of the specification of the instant application, which appears to indicate that adaptive devices include automated doors, gate openers, etc., but these are examples only, and that additional controllable devices include lights, air conditioning, heat, etc.; therefore, the interface of Sinclair appears to include, displayed for user selection, a plurality of devices which may be considered to be adaptive devices, such as at least multiple door icons associated doors which may be opened/closed via the control unit 10 by the user); 
detecting a first contact on the touch-sensitive display associated with a first menu item of the set of menu items, the first menu item for selection of control of a first adaptive device of the plurality of adaptive devices (e.g. paragraph 0013, lamp is selected from display using cursor controlled keys; other objects may be similarly selected, such as heater, curtains, TV, etc.; paragraphs 0023-0024, user actuatable cursor for selecting object icon; touch screen display for user to input cursor control commands; paragraph 0055, selecting icons; paragraph 0097, using buttons 62a-d for cursor direction control and button 62d to select screen icon representing item to be controlled; paragraph 0100, user using keys to select VCR 16; i.e. any of the icons associated with a device to be controlled may be selected by the user, including via a touch screen command for cursor control commands, therefore, a user input selecting a particular icon associated with a particular device, such as a door, window, VCR, etc., using a touch screen cursor control command is analogous to a contact on the touch sensitive display associated with a first menu item for selection of control of a first adaptive device); 
in response to detecting the first contact, displaying a set of control indicia associated with control functionality of the first adaptive device (e.g. paragraph 0013, selecting lamp, other objects such as heater, curtains, etc.; paragraph 0024, touch screen display for user to input cursor control commands; paragraph 0096, each of the items/appliances is controlled in the same way; paragraph 0098, indicating that each of the various icons are representative of an appliance to be controlled, including door, window, VCR, etc.; paragraph 0100, Fig. 2c, screen display presented to user when keys used to select VCR 16; screen display 60 provides icons for video control functions, channel selection, etc.; i.e. in response to selecting a particular icon from the menu associated with a particular device, such as a VCR icon via a touchscreen cursor command, a set of controls for the selected device are displayed; because each of the various devices is noted to be selectable and controllable via the user interface, one of ordinary skill in the art would understand that a selection of a different device, such as a door to be opened/closed, windows, lighting, etc., would result in the display of a corresponding interface containing controls for the respective selected device); 
detecting a second contact on the touch-sensitive display associated with a first control indicia of the set of control indicia (e.g. paragraph 0024, touch screen display for user to input cursor control commands; paragraph 0096, each of the items/appliances is controlled in the same way; paragraph 0100, describing Fig. 2c, icons provided for video control functions, selecting between channels, etc.; all of the usual video control features are present and can be controlled from the control unit 10; i.e. as noted above, a selected device may be controlled via the touch screen interface; while Fig. 2c shows a plurality of VCR functions which can be selected via the interface, such as by touch screen cursor control, since all of the described devices are noted to be selectable and controllable, one of ordinary skill in the art would understand that if a different device, such as a door, window, etc., were selected, controls associated with that device would be displayed and selectable by the user via the control unit, such as using a touch screen cursor control); 
generating an actuation command associated with the first control indicia, the actuation command corresponding to a specific action of the adaptive device (e.g. paragraph 0037, mechanical door operating means; paragraph 0050, generating control signals in response to user selection for broadcasting said control signals to selected modules for controlling said objects coupled to the modules; paragraph 0094, control unit generating control signals for controlling a variety of items including door, television, VCR, HiFi, lamp, etc.; paragraph 0096, each of the items/appliances is controlled in the same way by control unit 10; control unit 10 generates a control signal; paragraph 0101, control signals generated to respective item/appliance which is desired to be controlled, such as whether to open or close curtains or to watch a particular video channel; paragraph 0115, RF signals; paragraph 0166, inputs provided selecting objects to be controlled, including any suitable appliance; door may be opened or closed, window may be opened or closed, appliance switched on or off; selecting functions of VCR, television, heater/thermostat, lamps switched on/off and set to dimmer level; i.e. the control unit operated by the user generates a wireless signal to transmit to the selected device to cause the selected device to perform the selected operation); and 
transmitting, using/via the wireless circuitry, the actuation command to a wireless adapter device to which is coupled the adaptive device (e.g. paragraph 0018, communication module coupled to object for controlling the operation of said object; paragraph 0037, module coupled to mechanical door operating means; paragraph 0017, control unit sending control signal; paragraph 0050, broadcasting control signals to selected modules; paragraph 0051, communication module adapted to be coupled to object for controlling functions of the object, having transmitter/receiver for receiving signal addressed to module for controlling preselected function of the object; paragraph 0052, broadcast control signal contains address for wireless communications module; paragraph 0055, icons corresponding to objects coupled to communication modules; paragraph 0059, control signal broadcast from wireless control unit, containing address of object to be controlled, and including data code portion containing control information for operating said object; paragraph 0096, control signal received by intelligent module associated with each of the appliances to be controlled; paragraph 0101, infrared control signals generated to respective item/appliance desired to be controlled; paragraph 0107, RC control signals transmitted via antenna; paragraph 0117, control signal to SWITCH LOUNGE LAMP ON; paragraph 0169, modules are readily re-programmed and useable within different areas, interchangeable between rooms, etc., no hardwiring is required; i.e. the various controllable devices are coupled to a communication module, analogous to a wireless adapter device, which receives the control signal for controlling the device to perform the selected function from control unit operated by the user).
With respect to claim 5, Sinclair teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the actuation command for the first adaptive device is different than an actuation command for a second adaptive device of the plurality of adaptive devices (e.g. paragraph 0050, generating control signals in response to user selection for broadcasting said control signals to selected modules for controlling said objects coupled to the modules; paragraph 0059, control signal broadcast from wireless control unit, containing address of object to be controlled, and including data code portion containing control information for operating said object; paragraph 0094, control unit generating control signals for controlling a variety of items including door, television, VCR, HiFi, lamp, etc.; paragraph 0096, each of the items/appliances is controlled in the same way by control unit 10; control unit 10 generates a control signal; paragraph 0101, control signals generated to respective item/appliance which is desired to be controlled, such as whether to open or close curtains or to watch a particular video channel; paragraph 0115, RF signals; paragraph 0117, control signal to SWITCH LOUNGE LAMP ON; paragraph 0166, inputs provided selecting objects to be controlled, including any suitable appliance; door may be opened or closed, window may be opened or closed, appliance switched on or off; selecting functions of VCR, television, heater/thermostat, lamps switched on/off and set to dimmer level; i.e. where a first device, such as a door, may receive a control signal including a command/instruction to open/close the door, or a VCR device may receive a control signal including a command/instruction to perform an operation of the VCR device, a difference device, such as a lamp, may receive a control signal including a command/instruction to perform a different operation such as switch the lamp on, etc.).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Sasaki et al. (US 20150033136 A1).
With respect to claims 2 and 9, Sinclair teaches all of the limitations of claims 1 and 8 as previously discussed, and further teaches wherein the specific action is one of up, down, in, out, open, or close at least a portion of the adaptive device (e.g. paragraph 0101, control signals generated to respective item/appliance desired to be controlled, for example whether to open or close curtains or watch a particular video; paragraph 0166, any suitable household appliance required to be controlled by disabled user; door opened or closed, window opened or closed, etc.; i.e. where the device selected for control is a door or window, or curtains/window coverings, the action specified by the user may be to open/close the device).
Sinclair does not explicitly disclose wherein the second contact is one of a hover, a tap, or a press-and-hold action on the first control indicia.  However, Sasaki teaches wherein the second contact is one of a hover, a tap, or a press-and-hold action on the first control indicia, and further teaches wherein the specific action is one of up, down, in, out, open, or close at least a portion of the adaptive device (e.g. paragraph 0123, if object is displayed at a position on display tapped on by user, touch panel control section determines that the object is selected by the user; variety of GUI parts that receive user operation such as buttons adopted as the object; paragraph 0319, describing Fig. 51, user selects device type icon 515 of electric shutter apparatus, touch panel control selection detects selection thereof; paragraphs 0321-0323, displaying screen 547 including control button 532 and detail setting button 504; collective control button 532 includes open button and close button; user selects close button, touch panel control selection detects selection; generating control command for closing shutter of living room; paragraph 0325, describing other types of buttons for other devices such as open/close buttons for electronic lock, raise/lower buttons for rolling screen, blind, curtain, etc.; i.e. the user selection for a control of a selected device may be a tap input to a displayed button on the screen corresponding to the control, such as a control to open/close, raise/lower, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Sinclair and Sasaki in front of him to have modified the teachings of Sinclair (directed to a wireless communication and control system for use by the disabled to control a variety of devices in a domestic environment), to incorporate the teachings of Sasaki (directed to a variety of home/domestic control interfaces) to include the capability to display a set of controls associated with a particular selected adaptive device, such as windows/window coverings, etc. (i.e. as taught by both Sinclair and Sasaki) and receive, as touch input for actuating a particular function of the selected device, a tap input on a displayed control indicia (i.e. such as a tap on an icon corresponding to a displayed control indicia on the touchscreen, as taught by Sasaki, where the resulting action performed is an open/close of the corresponding device, as taught by both Sinclair and Sasaki, and/or a raising/lowering, as taught by Sasaki).  One of ordinary skill would have been motivated to perform such a modification in order to prevent selection of desired device icons from becoming complicated, making it possible for selection of a desired target device to be readily performed, and for erroneous operation to be prevented as described in Sasaki (paragraph 0076).
Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Son et al. (US 20160183326 A1).
With respect to claim 3, Sinclair teaches all of the limitations of claim 1 as previously discussed, and further teaches the handheld electronic device further comprising a speaker, wherein the one or more programs further include instructions for generating a confirmatory signal based on the second contact, wherein the confirmatory signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface (e.g. paragraph 0024, touch screen for user to input cursor control commands; paragraph 0062, transmitting confirmatory signal from object module to control unit to confirm the command has been received; paragraph 0064, providing user with visible or audible indicator via control unit that the command has been received by the object module; paragraph 0102, Fig. 3, control unit 10 including loudspeaker 78).
Sinclair does not explicitly disclose the handheld electronic device further comprising a vibrator, or that the confirmatory signal is a first confirmatory is associated with successful detection of the second contact, wherein the first confirmatory signal is a vibration from the vibrator.  However, Son teaches the handheld electronic device further comprising a vibrator, wherein the one or more programs further include instructions for generating a first confirmatory signal associated with successful detection of the second contact, wherein the first confirmatory signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface (e.g. paragraph 0066, haptic module generating tactile effects including vibration; paragraph 0124, feedback setting tab as shown in Fig. 5(a), feedback provided in response to user input applied to control board; touch input applied to control board, control sound data to be outputted in response; if vibration item set active, if touch input applied to control board, controlling vibration to be outputted in response to the control board; paragraph 0125, other feedback types including LED flickering, color change of touched point, etc., or combining feedback types; i.e. in response to successfully detecting user touch input on the screen, a confirmatory signal, such as feedback in the form of sound, vibration, or visual indicator, is provided to the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Sinclair and Son in front of him to have modified the teachings of Sinclair (directed to a wireless communication and control system for use by the disabled to control a variety of devices in a domestic environment), to incorporate the teachings of Son (directed a mobile terminal including user interface for remotely controlling a variety of external devices) to include, within the control device (i.e. of Sinclair), such that the confirmatory signals provided in response to user/device operations (i.e. as taught by Sinclair) include vibrations (i.e. as taught by Son).  One of ordinary skill would have been motivated to perform such a modification in order to enhance a user’s convenience in using a mobile terminal which can automatically function as a remote controller, by which operation of an external terminal can be easily controlled as described in Son (paragraph 0009-0012).
With respect to claim 4, Sinclair in view of Son teaches all of the limitations of claim 3 as previously discussed, and Sinclair further teaches wherein the one or more programs further include instructions for: 
receiving, via the wireless circuitry, a return signal from the wireless adapter device that indicates successful execution of the actuation command (e.g. paragraph 0062, transmitting confirmatory signal from object module to control unit to confirm the command has been received); and 
generating, responsive to receiving the return signal, a second confirmatory signal comprising audible sounds or words from the speaker, a second vibration from the vibrator, or a second visual signal via the user interface (e.g. paragraph 0064, providing user with visible or audible indicator via control unit that the command has been received by the object module).
With respect to claim 10, Sinclair teaches all of the limitations of claim 8 as previously discussed, and further teaches the handheld electronic device further comprising a speaker, wherein the one or more programs further include instructions for 
generating a confirmatory signal based on the second contact, wherein the confirmatory signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface (e.g. paragraph 0024, touch screen for user to input cursor control commands; paragraph 0062, transmitting confirmatory signal from object module to control unit to confirm the command has been received; paragraph 0064, providing user with visible or audible indicator via control unit that the command has been received by the object module; paragraph 0102, Fig. 3, control unit 10 including loudspeaker 78);
receiving, via the wireless circuitry, a return signal from the wireless adapter device that indicates successful execution of the actuation command (e.g. paragraph 0062, transmitting confirmatory signal from object module to control unit to confirm the command has been received); and 
generating, responsive to receiving the return signal, a second confirmatory signal comprising audible sounds or words from the speaker, a second vibration from the vibrator, or a second visual signal via the user interface (e.g. paragraph 0064, providing user with visible or audible indicator via control unit that the command has been received by the object module).
Sinclair does not explicitly disclose the handheld electronic device further comprising a vibrator, or that the confirmatory signal is a first confirmatory is associated with successful detection of the second contact, wherein the first confirmatory signal is a vibration from the vibrator.  However, Son teaches the handheld electronic device further comprising a vibrator, wherein the one or more programs further include instructions for generating a first confirmatory signal associated with successful detection of the second contact, wherein the first confirmatory signal is one of an audible sound from the speaker, a vibration from the vibrator, or a visual signal via the user interface (e.g. paragraph 0066, haptic module generating tactile effects including vibration; paragraph 0124, feedback setting tab as shown in Fig. 5(a), feedback provided in response to user input applied to control board; touch input applied to control board, control sound data to be outputted in response; if vibration item set active, if touch input applied to control board, controlling vibration to be outputted in response to the control board; paragraph 0125, other feedback types including LED flickering, color change of touched point, etc., or combining feedback types; i.e. in response to successfully detecting user touch input on the screen, a confirmatory signal, such as feedback in the form of sound, vibration, or visual indicator, is provided to the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Sinclair and Son in front of him to have modified the teachings of Sinclair (directed to a wireless communication and control system for use by the disabled to control a variety of devices in a domestic environment), to incorporate the teachings of Son (directed a mobile terminal including user interface for remotely controlling a variety of external devices) to include, within the control device (i.e. of Sinclair), such that the confirmatory signals provided in response to user/device operations (i.e. as taught by Sinclair) include vibrations (i.e. as taught by Son).  One of ordinary skill would have been motivated to perform such a modification in order to enhance a user’s convenience in using a mobile terminal which can automatically function as a remote controller, by which operation of an external terminal can be easily controlled as described in Son (paragraph 0009-0012).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Duchene et al. (US 20100146423 A1).
With respect to claim 6, Sinclair teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the one or more programs further include instructions for: 
detecting a third contact on the touch-sensitive display associated with selection of a second adaptive device (e.g. paragraph 0013, lamp is selected from display using cursor controlled keys; other objects may be similarly selected, such as heater, curtains, TV, etc.; paragraphs 0023-0024, user actuatable cursor for selecting object icon; touch screen display for user to input cursor control commands; paragraph 0055, selecting icons; paragraph 0097, using buttons 62a-d for cursor direction control and button 62d to select screen icon representing item to be controlled; i.e. any of the icons associated with a device to be controlled may be selected by the user, including via a touch screen command for cursor control commands, therefore, a user input selecting a particular icon associated with a second/different particular device, such as a different door (as indicated by second icon on second screen), window, etc., using a touch screen cursor control command is analogous to a third contact on the touch sensitive display associated with selection of a second device); 
displaying a second set of control indicia in the user interface associated with the second adaptive device (e.g. paragraph 0013, selecting lamp, other objects such as heater, curtains, etc.; paragraph 0096, each of the items/appliances is controlled in the same way; paragraph 0098, indicating that each of the various icons are representative of an appliance to be controlled, including door, window, VCR, etc.; paragraph 0100, Fig. 2c, screen display presented to user when keys used to select VCR 16; screen display 60 provides icons for video control functions, channel selection, etc.; i.e. in response to selecting a particular icon from the menu associated with a particular device, such as another/different device (i.e. selecting a different door when the first selection is of a first door, or a lamp, door, curtains, windows, etc., when the first selection is of a VCR, etc.), a set of controls for the selected other/different device are displayed; because each of the various devices is noted to be selectable and controllable via the user interface, one of ordinary skill in the art would understand that a selection of a different device, such as a door to be opened/closed, windows, lighting, etc., would result in the display of a corresponding interface containing controls for the respective selected device).
Sinclair does not explicitly disclose:
the second set of control indicia including a swipe region;
detecting a fourth contact associated with a swiping gesture within the swipe region; and 
displaying one or more control indicia in the user interface associated with one of the first adaptive device or the second adaptive device corresponding to a location within the swipe region where the fourth contact is detected.
However, Duchene teaches:
displaying a second set of control indicia in the user interface associated with the second adaptive device, the second set of control indicia including a swipe region (e.g. paragraph 0117, user selects equipment icon, control window for said equipment is then opened as shown in Fig. 6; paragraphs 0120-0121, Fig. 6, venetian blind representation 600 appears, with button for setting degree of deployment 601 and button for setting degree of orientation 602; user placing finger on setting button 601 and dragging finger; user placing finger on setting button 602 and dragging finger; i.e. buttons 601 and 602 for controlling equipment are draggable/swipeable);
detecting a fourth contact associated with a swiping gesture within the swipe region (e.g. paragraph 0121, user placing finger on setting button 601 and dragging finger; user placing finger on setting button 602 and dragging finger, as shown in Fig. 6); and 
displaying one or more control indicia in the user interface associated with one of the first adaptive device or the second adaptive device corresponding to a location within the swipe region where the fourth contact is detected (e.g. paragraph 0121, user dragging setting button 601, image modified to show greater/lesser deployment based on direction; user dragging setting button upward/downward has the effect of modifying inclination of slats; i.e. as shown in Fig. 6 and described in paragraph 0121, where a user drags button 601 upward button moves with drag and deployment of slats decreases (i.e. to show that blind is moved upward and therefore less slats are deployed) and where user drags button 601 downward, button moves with drag and deployment of slats increases (i.e. to show that blind is moved downward and therefore more slats are deployed); see also paragraph 0115, indicating that it is also possible to represent degree of horizontal deployment of a gate and degree of opening of a door in a similar fashion, and paragraph 0127, describing various equipment items represented by equipment icons such as garage doors, gates, blinds, shutters, etc., where the action may be performed on and represented on the equipment icon itself, and corresponding command transmitted to the equipment).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Sinclair and Duchene in front of him to have modified the teachings of Sinclair (directed to a wireless communication and control system for use by the disabled to control a variety of devices in a domestic environment), to incorporate the teachings of Duchene (directed operating a device for controlling home automation equipment) to include the capability to display the control indicia for a second selected device (i.e. such as a door, window, curtain, etc. as taught by Sinclair and Duchene) with a swipe region where, when a user swipe/drag gesture is detected within the swipe region, control indicia are also displayed associated with the controlled device and corresponding to a region where the gesture is detected, such as displaying within the swipe region a representation of the controlled device along with a draggable icon for adjusting/controlling the device, where the representation and icon are both movable based on the gesture such that they are displayed in a location where the gesture is detected (i.e. such as displaying a device such as an automatic gate/door, window, or window covering within the swipe region along with an icon such that when the user drags the icon the display position of the icon and the corresponding representation of the device are updated based on the drag position, and a corresponding command is transmitted to the device).  One of ordinary skill would have been motivated to perform such a modification in order to facilitate and make more intuitive the use of a device for controlling a number of home automation elements as described in Duchene (paragraph 0019).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Rodzevski et al. (US 20150162994 A1).
With respect to claim 7, Sinclair teaches all of the limitations of claim 1 as previously discussed, and further teaches the handheld electronic device further comprising a speaker and a microphone coupled to the processing device (e.g. paragraph 0109, Fig. 3, device 10 including loudspeaker 78 and microphone 128), and wherein the one or more programs further include instructions for:
initiating, through the speaker, a voice output relating to the adaptive device to be deployed (e.g. paragraphs 0109-0110, loudspeaker such that control information may be audibly given, to the visually impaired for example; information can be presented to a user audibly via loudspeaker; i.e. the system may provide voice output via the speaker to present control information to the user equivalent to that which is provided via the graphical user interface/menu); and
responsive to detecting a response via the microphone, sending a second actuation command to the wireless adapter device (e.g. paragraph 0059, control signal broadcast from wireless control unit, containing address of object to be controlled, and including data code portion containing control information for operating said object; paragraph 0096, control signal received by intelligent module associated with each of the appliances to be controlled;  paragraph 0109, microphone for receiving audio information; paragraph 0166, input provided by voice activation, selecting various objects to be controlled; any suitable household appliance may be controlled; i.e. the user may provide inputs to control devices via voice command instead of/equivalent to the commands provided through the touch/tactile interface, and control signals will be similarly generated and transmitted in order to control the relevant device).  
Sinclair does not explicitly disclose wherein the wireless circuitry is compatible with a personal area network (PAN) technology, and wherein the one or more programs further include instructions for: 
detecting, using the PAN technology, that the handheld electronic device is within a predetermined distance of the wireless adapter device; 
that the voice output is a voice prompt that requests whether a user desires that the adaptive device be deployed; and 
that the detected response is an affirmative response.
However, Rodzevski teaches wherein the wireless circuitry is compatible with a personal area network (PAN) technology (e.g. paragraphs 0050-0054, devices having circuitry and software enabling them to establish communication links within, on, or in close proximity to user’s body; communication links using air interface external to but proximate user’s body and/or utilizing user’s own body as transmission medium; Wireless Personal Area Networks used in or around a body; Bluetooth, WiFI, NFC as a transmission medium proximate to user’s body, as well as using user’s body as a transmission medium), and wherein the one or more programs further include instructions for: 
detecting, using the PAN technology, that the handheld electronic device is within a predetermined distance of the wireless adapter device (e.g. paragraph 0005, utilizing local connectivity technologies such as Bluetooth/BLE and WiFi in order to detect a wristlet in close proximity to a smartphone; paragraph 0038, detecting peripheral device is proximate a door, determining whether both wireless communication unit of the door and peripheral device are in contact with user’s body, pairing with peripheral device using body area network if wireless communication unit of the door and peripheral device are in contact with user’s body; paragraph 0085, connecting wide variety of devices, not limited to wristlet; paragraph 0091, establishing connection with BAN enabled door when detecting devices are proximate to each other; paragraph detecting hand on or close to door handle, pinging wristlet through BAN, or sending BAN signals directly; paragraph 0091, wristlet receives BAN signal and responds with confirmation; i.e. the system detects that the user device is within a predetermined proximity of a wireless communication unit of another device such as a door); 
that the voice output is a voice prompt that requests whether a user desires that the adaptive device be deployed (e.g. paragraph 0015, prompting user to indicate whether to BAN pair with peripheral device; paragraph 0068, prompting user to indicate whether cellular telephone should or should not pair with wristlet; paragraph 0080, UI 34 of cellular telephone includes display, speaker, microphone, etc.; controlling UI to prompt to user to indicate whether user wishes to pair the cellular telephone with the wristlet; paragraph 0085, pairing wide variety of devices; paragraph 0097, user asked through voice interface “would you like to transfer a key to the wristlet); i.e. the system outputs a prompt, such as using a voice interface, to inquire as to whether the user wishes to pair the user device and the other device such as the door (i.e. such that the other device is configured/deployed to be operated by the user device, such as by unlocking the door in response to a signal received from the user device)); and 
that the detected response is an affirmative response (e.g. paragraph 0015, user indicates to BAN pair with the peripheral device, sending key to peripheral device; paragraph 0068, user indicates cellular telephone should pair with wristlet, sending key to wristlet, wristlet sending key back; paragraph 0080, UI 34 of cellular telephone includes display, speaker, microphone, etc.; paragraph 0097, user confirming, key sent to wristlet through BAN; paragraph 0098, door is opened; i.e. the user can respond to the prompt with an affirmative response to cause the user device and other device to be paired, such that the user device can cause the other device to be operated in response to a signal, such as unlocking a door).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Sinclair and Rodzevski in front of him to have modified the teachings of Sinclair (directed to a wireless communication and control system for use by the disabled to control a variety of devices in a domestic environment), to incorporate the teachings of Rodzevski (directed pairing electronic devices using a body area network, including connecting user devices and external devices such as lockable doors) to include the capability to utilize PAN/BAN technology to detect when a user device (i.e. the control unit of Sinclair, where Rodzevski teaches that the user device can be any of a variety of different devices, such as a smartphone or tablet) is in proximity to another device such as an adaptive device (i.e. mechanically actuated doors, etc. as taught by Sinclair, where Rodzevski additionally teaches that the other device may be a door), such as within a shared proximity of a user’s body (as taught by Rodzevski), and to provide as the voice output (i.e. where Sinclair teaches providing control information relating to controllable devices to the user via speaker output) a voice prompt requesting the user to confirm whether the user desires the other/adaptive device to be deployed (i.e. as taught by Rodzevski, where the user may be provided with a prompt, including a voice prompt, asking whether the user wishes to pair the user device and the other device and/or to transfer a key for operating the other device, such as the door, to the user device, such that the other device is configured/deployed for use by the user via the user device), and to receive as the user response (i.e. where Sinclair teaches receiving user control inputs via a microphone) a response confirming that the user does wish to configure/deploy the other/adaptive device (i.e. as taught by Rodzevski, where the user can confirm pairing of the devices and/or transferring of the key, such that the other device is subsequently configured to be controlled by the user device, such as the door subsequently being configured to be unlocked/opened by the user device).  One of ordinary skill would have been motivated to perform such a modification in order to safely enable a peripheral device to unlock a door on a house without a PIN code or need for internet connection while being sure there is not risk of losing the peripheral device since if it is lost it does not work anymore as described in Rodzevski (paragraph 0039).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Clough (US 20140169795 A1) teaches a system for providing greater access and control of elderly and physically challenged people over household devices and services that would allow them to live a more independent and self sufficient life including ceiling fans, lamps, dishwashers, irons, automatic doors and production machinery that is operable to be controlled remotely, by voice and by specialized controllers, as well as home care devices and home care equipment such as rail systems, a home care lift, a transfer lift, a floor lift, a portable lift or a portable ceiling lift  (e.g. paragraphs 0077-0078), where these various devices may be controlled by the user using a smartphone, including via voice or touch inputs (paragraph 0233, smartphone receiving speech associated with controllable device; paragraph 0373, input performed by tactile sensing of selections through contact with touchpad display screen, control of electrical devices through audio speech and/or selection via touchpad display on handheld mobile device; Figs. 51-56, showing user interfaces). 
Heil et al. (US 20140297327 A1) teaches a universal caregiver interface including via a mobile device/tablet, for controlling multiple different devices in a patient room via a touchscreen emulating controls for the devices (e.g. paragraph 0078, bed, ceiling lift, IV pump, vital signs monitors, therapy devices such as passive motion devices, respiratory therapy devices, etc. controlled by universal caregiver interface; paragraph 0087, determining which devices are in room, sending software to interfaces in room so they are usable by caregivers to provide inputs to control each device; paragraph 0088, displaying list or menu of patient care devices controllable by interfaces; caregiver selects the device the caregiver wishes to control and associated graphical interface screens appear on display of user interface; each interface comprises a touchscreen display that is used by caregiver to control functions of patient care devices in the room; paragraphs 0089-0090, displaying same user interface screens that are displayable on GUIs of associated patient care devices; displaying other types of inputs such as knobs, buttons, switches, sliders, and the like that are provided on control panels or housings of associated patient care devices; emulating such types of user inputs and control panels; touching/dragging motions over switches, buttons, knobs, and sliders shown on touch screens of user interfaces, caregivers are able to control patient care devices just as if manipulating manual user input on patient care device itself).
Holicov et al. (US 20210128373 A1) teaches a terminal device in wireless communication with a transceiver device of a lift, such as using Bluetooth, and a touchscreen providing an interface for the terminal device, which has an app to enable the user to adjust and control various aspects of a wheelchair lift system via the user interface, so that the user can control operation of the lift directly via the terminal device (e.g. paragraph 0060, 0085); the terminal device can be arranged to pair with several different lifts (paragraph 0100).
Huang et al. (US 20210012585 A1) teaches wireless mobile terminal-based control of a variety of vehicle systems (i.e. as shown in Figs. 7-16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179